 


109 HCON 113 IH: Expressing the sense of the Congress that the United States Postal Service should issue a postage stamp commemorating Congressman Adam Clayton Powell, Jr.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 113 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Rangel submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that the United States Postal Service should issue a postage stamp commemorating Congressman Adam Clayton Powell, Jr. 
  
Whereas Adam Clayton Powell, Jr., was a Baptist minister, crusader for civil rights, and one of the most effective legislators in the history of the United States Congress; 
Whereas Adam Clayton Powell, Jr., was born November 29, 1908, in New Haven, Connecticut, and raised in the section of New York City known as Harlem, where his father was pastor of the Abyssinian Baptist Church, which had one of the largest congregations in the Nation; 
Whereas Adam Clayton Powell, Jr., earned a bachelor’s degree from Colgate University in 1930 and began his crusade for civil rights by leading a protest against Harlem Hospital for firing 5 African-American doctors because of their race; 
Whereas Adam Clayton Powell, Jr., earned a master’s degree in religious education from Columbia University in 1931 and became pastor of the Abyssinian Baptist Church after his father’s retirement in 1937, where Adam Clayton Powell, Jr., used the pulpit to spur political action; 
Whereas in 1941 Adam Clayton Powell, Jr., was elected to the New York City Council and began publishing and editing a weekly newspaper called The People’s Voice; 
Whereas in 1942 Adam Clayton Powell, Jr., became a member of both the New York State Office of Price Administration and the Manhattan Civilian Defense, serving until 1944 and 1945, respectively; 
Whereas Adam Clayton Powell, Jr., was elected to the United States House of Representatives in 1944, representing the newly created 22d Congressional District of New York, which later became the 18th Congressional District of New York; 
Whereas Congressman Powell served on the Committee on Indian Affairs and the Committee on Invalid Pensions and Labor during his first term, the Committee on Education and Labor beginning in 1947, and the Committee on Interior and Insular Affairs from 1955 to 1961; 
Whereas Congressman Powell challenged the informal regulations forbidding Black Members from using the facilities of the Capitol that were reserved exclusively for Members and admonished the notorious segregationist John E. Rankin of Mississippi for vocalizing racist epithets against Blacks on the floor of the House of Representatives; 
Whereas Congressman Powell introduced several bills to outlaw lynching, poll taxes, and discrimination in the armed services, housing, employment, and transportation; 
Whereas Congressman Powell attempted to attach an amendment that would have denied Federal funding to institutions that practiced discrimination to so many bills that it became known as the Powell Amendment; 
Whereas Congressman Powell campaigned ardently for Democratic Presidential nominee John F. Kennedy, garnering enough votes from African-Americans to ensure Kennedy’s narrow victory in 1960; 
Whereas Congressman Powell became the first African-American to chair the powerful Committee on Education and Labor in 1961; 
Whereas Chairman Powell was instrumental in passing bills that increased the minimum wage, provided education and training for the deaf, established standards for wages and hours of work, and authorized the medicare, medicaid, Head Start, school lunch, vocational training, and student loan programs; 
Whereas Chairman Powell was decisive in passing the Civil Rights Act of 1964, finally enacting his Powell Amendment; 
Whereas Congressman Powell came under attack from long-time enemies and committee members and was stripped of his chairmanship by the Democratic Caucus of the House of Representatives on January 9, 1967, and later excluded from the 90th Congress by a vote of 307 to 116 on March 1, 1967; 
Whereas Congressman Powell won a special election on April 11, 1967, to fill his seat during this exclusion, but did not return to Congress until 1969, when the Supreme Court ruled that the House of Representatives had acted unconstitutionally; 
Whereas Congressman Powell returned to Congress, but was stripped of his 22-year seniority; 
Whereas Congressman Powell unsuccessfully sought renomination in the June 1970 primary, retired as pastor of the Abyssinian Baptist Church in 1971, and died in Miami, Florida, on April 4, 1972; and 
Whereas Congressman Powell remains one of the greatest civil rights advocates in the history of the United States: Now, therefore, be it 
 
That it is the sense of the Congress that— 
(1)the United States Postal Service should issue a postage stamp commemorating Congressman Adam Clayton Powell, Jr.; and 
(2)the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued. 
 
